Citation Nr: 1525705	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  A notice of disagreement was filed in October 2012 and a statement of the case was issued in April 2013.  In May 2013, the Veteran filed a substantive appeal. 

In correspondence date-stamped as received at the RO in May 2013, the Veteran requested a local hearing with a Decision Review Officer (DRO) at the RO in Providence, Rhode Island.  He was scheduled for a hearing on April 29, 2014, however, the evidence reflects that he failed to appear.  

On his May 2013 VA Form 9, the Veteran requested a Board hearing and was scheduled for a hearing at the RO on May 13, 2015.  However, in correspondence date-stamped as received at the RO in March 2015, the Veteran withdrew his request for hearing with the Board.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  See 38 C.F.R. § 20.704(e) (2014).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service.  

2.  The Veteran does not experience tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a June 2012 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the June 2012 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2012 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In a June 2012 statement, the Veteran indicated that he had not seen a doctor, but he had visited with several clinicians who specialized in hearing problems, and these clinicians informed him that he had severe hearing loss which was due to his in-service exposure to gun fire sounds while serving in the military.  However, the Veteran indicated that he did not have any documentation of these treatment visits, and he did not complete the necessary VA Form 21-4142 medical release form provided along with the June 2012 notice letter, to assist the RO in obtaining these records.  The only post-service evidence of record includes  a copy of the July 2012 VA examination report, and statements submitted by the Veteran, which have been scanned into the VBMS claims processing system.  Indeed, neither the Veteran nor his representative has otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  

The RO attempted to obtain the Veteran's service treatment records, but it was determined that these records had been destroyed in a July 1973 fire at the National Archives and Records Administration (NARA), and thus unavailable.  The Veteran was informed of this through the June 2012 letter, and asked to complete the NA Form 13055 to help the RO to conduct a more detailed and thorough search for any available military medical records in support of his claim.  Although the Veteran signed and dated this form, he did not provide any substantial information with regard to his claimed in-service exposure to acoustic trauma, to include the nature of any treatment received, his treatment dates, the organization(s) to which he was assigned, and/or the name and location of the hospital, dispensary or medical facility where he received treatment.  In October 2012, the RO issued a Formal Finding on the Unavailability of Service Treatment Records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  The Veteran was informed of this in an October 2012 letter.  In a subsequent Personnel Information Exchange System (PIES) Request for Information dated in December 2012, the RO also requested the Veteran's entire personnel file.  Documentation of a December 2012 email exchange between the military records specialist and the quality assurance specialist at the RO reflected that the Veteran's personnel records had also been destroyed in the 1973 fire.  (Of record is a copy of the Veteran's DD 214).  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records and that the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The United States Court of Appeals for Veterans' Claims (Court) has held that the duty to assist is not a one-way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).

The Veteran also underwent a VA examination concerning his claims for hearing loss and tinnitus in July 2012.  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the VA examination and medical opinions obtained in this case to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran, including a discussion regarding his medical history, and an audiological evaluation.  The medical opinion provided addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions provided.  The Board finds that the July 2012 examination and medical opinion contains sufficient evidence by which to evaluate the Veteran's claims and further finds that the medical opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for certain organic diseases of the nervous system, including sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran contends that he has hearing loss and tinnitus as a result of his exposure to acoustic trauma while serving in the military.  His DD 214 reflects that his military occupational specialty (MOS) was that of Supply Specialist, which has a low probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  According to the Veteran, upon his enlistment, he initially served in the Infantry division, and was subsequently transferred to the Armored Division at Fort Hood, where he served as a Tank Gunner.  He claims to have had exposure to extreme noises and sounds while serving as a Tank Gunner and participating in the required exercises during this period.  See October 2012 Statement of Veteran.  In the May 2013 VA Form 9, the Veteran stated that after serving as a Tank Gunner at Fort Hood, he was thereafter transferred to a different division, where he worked as a supply specialist due to his complaints of hearing trauma while serving as a Tank Gunner.  

The Veteran was afforded a VA audiological evaluation in July 2012, the results of which provided pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
65
70
LEFT
20
25
35
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Based on these findings, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2014).  

When asked whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service, the VA audiologist marked no.  In her rationale, she noted that review of the available DD Form 214 (Report of Separation from the Armed Forces of the United States) reflected that the Veteran served in the U.S. Army from December 1953 to December 1955.  She noted that while the service treatment records were fire-related and thus unavailable, the DD Form 214 listed the Veteran's MOS as Supply Specialist with an assignment to the 1st Supply Company.  She further noted that the MOS Noise Probability chart lists Supply Specialist as having a low probability for hazardous noise exposure.  According to the examiner, the Veteran's post-service employment was that of mechanical engineer, and he also worked as the General Manager of the Plastics Division for Gerber.  The examiner concluded that in light of the direct evidence available for review (DD Form 214) and indirect evidence (reports made by the Veteran), it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in miliary service.  

The Board finds that the preponderance of evidence weighs against the claim of service connection for hearing loss.  At the outset, there is no evidence that the Veteran's hearing loss manifested to a degree of disability of 10 percent or more within a year of his discharge from service in 1955.  Indeed, the first post-service objective evidence of record reflecting a hearing loss disability is the July 2012 VA examination report, nearly fifty-seven years after the Veteran's separation from service.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  

Regarding entitlement to service connection on a direct basis, the VA audiologist, after weighing the evidence of record, concluded that the Veteran's hearing loss was not related to service.  In reaching this conclusion, the VA audiologist took into account the Veteran's lay assertions, to include his statement that he was assigned to work in an Armored Division.  However, when weighing the objective evidence of record (his DD Form 214) with the Veteran's lay assertions, the VA audiologist concluded that current disability was less likely as not related to the Veteran's period of military service.  The audiologist's opinion encompassed a detailed review of the Veteran's records after service and provides a rationale that supports the opinion provided.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his reported in-service exposure to acoustic trauma, and his current hearing loss.

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges the Veteran's contention that he first began experiencing a loss of hearing acuity during service that has continued to the present time.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of hearing loss is not supported by the other evidence, particularly the opinion of the July 2012 VA examiner who evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation for his current disability.  

Moreover, the Board finds that the Veteran's claim is not supported by the post-service medical records as discussed above.  In fact, the post-service medical evidence is absent any complaints of, or treatment for, hearing problems until the July 2012 VA examination, nearly fifty-seven years after his separation from service.  In these circumstances, the Board finds that the length of time between the Veteran's separation from active duty in 1955 and the first showing of hearing loss, nearly fifty-seven years later is evidence that weighs against continuity of symptomatology.  See Maxson v. West, 12 Vet.App.453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.)  The fact that the medical records do not provide subjective or objective evidence that supports the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  While the Veteran is competent to report symptoms since service, the Board does not find his recollections outweigh the opinion of the VA audiologist who specifically considered his contentions.  The absence of evidence supporting his contentions, the significant gap in time between his separation from service and his first diagnosis of hearing loss, and the competent medical evidence of record outweigh his assertions of continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board acknowledges the more recent evidence submitted by the Veteran which consists of copies of photographs taken of the Veteran during his period of service.  However, other than showing the Veteran standing in his uniform, both by himself and alongside his fellow servicemen, the photographs do not substantiate his assertions that he served as a Tank Gunner earlier during his military service.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA audiologist's opinion is adequate for deciding this claim.  The July 2012 medical opinion, which is based on the entire record, including the Veteran's own history, indicates that the Veteran's hearing loss is less likely than not related to military service.  The Board is persuaded by this opinion because of the audiologists' expertise.  Because the VA audiologist's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hearing loss must be denied.

Turning to the claim of service connection for tinnitus, the Veteran has contended that he experiences tinnitus as a result of his exposure to extreme noises and sound while serving as an Infantryman in the U.S. Army.  

At the outset, the Board notes that the Veteran is competent to relate a history of noise exposure to his current symptoms of tinnitus.  He is also competent to report experiencing tinnitus since his period of service to the present time, and to even diagnose the disorder.  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, for the reasons set forth below, the Board does not find the Veteran's statements to be credible.  

As noted above, the Veteran's service treatment records are unavailable.  However, his post-service treatment records are similarly absent any complaints of, or treatment for tinnitus.  Indeed, the Veteran denied receiving any treatment/evaluation for tinnitus in his May 2012 application for service connection for tinnitus.  In addition, in every lay statement submitted by the Veteran, while he described his loss of hearing as a result of his in-service noise exposure, he never reported any sound in his ears that began in service.  

The lack of any evidence of treatment for, or complaints or diagnosis of tinnitus weighs against the Veteran's present contentions that he has tinnitus that developed as a result of his in-service noise exposure.  The Board acknowledges that the United States Court of Appeals for Veterans' Claims (Court) held in Fountain that the absence of in-service and post-service complaints does not necessarily prevent establishing a claim for service connection.  However, the facts in the present appeal and those in Fountain are significantly different from one another.  In Fountain, the Court essentially concluded that the Veteran's failure to file a claim for service connection for tinnitus or report symptoms related to tinnitus prior to 2009 was not in and of itself sufficient to find the Veteran not credible, even though he had had multiple claims for service connection in the past as well as related examinations wherein he did not report tinnitus symptoms.

Here, the Veteran underwent a VA audiological evaluation that was contemporaneous with his current claim of service connection for tinnitus, during which time tinnitus was denied by the Veteran  In this regard, the Veteran denied experiencing recurrent tinnitus, and further denied any history of tinnitus or noises in his ears.  Even after the claim was adjudicated and readjudicated in the October 2012 Rating Decision and April 2013 Statement of the Case (SOC), the Veteran never refuted the July 2012 VA examiner's findings with regard to his tinnitus.  Specifically, the Veteran never disagreed with the VA examiner's notation that he had denied a history of tinnitus or noises in his ears, as well as his denial of recurrent tinnitus at the time of the examination.  These repeated denials of experiencing tinnitus at the time of the examination or prior to the examination weigh heavily against a finding of current disability.  Indeed, given the fact that the Veteran has denied tinnitus when questioned by an examiner, the Board does not find his assertion that he has tinnitus as a result of his in-service noise exposure to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Element (1) of Hickson has not been met.

Based on the above evidence, the Board finds that service connection for tinnitus is not warranted.  Although the Veteran filed a claim for tinnitus, he has never reported to experience tinnitus or any symptoms akin to his tinnitus since filing this claim, and he specifically denied recurrent tinnitus at the July 2012 VA audiological evaluation.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  As the July 2012 examination was negative for tinnitus, by the Veteran's own report, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of tinnitus has not been shown by the evidence, as discussed above.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


